OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs. The courts below correctly concluded that the State Uniform Fire Prevention and Building Code applies to defendant’s building. Defendant’s remaining arguments are either unpreserved or without merit.
Chief Judge Kaye and Judges Smith, Levine, Ciparick, Wesley, Rosenblatt and Graffeo concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.